Whitfield, C. J.,
delivered the opinion of the court.
The description of N. E. ½ of a section is unknown to surveying and to governmental subdivisions of land, and has been held in Pry v. Pry, 109 Ill. 466, to be an absolutely void description. We think this decision is sound. The theory of the appellees is that the N. E. ½ of a section might be laid off by beginning at the southeast comer and running a straight line diagonally through the center of the section to the northwest comer; but it is obvious that a line so drawn would include a part of the N. W. ¼ and a part of the S. E. ¼, neither of which could by any possibility be brought within the description of the N. E. ½ of a section. The N. E. ½ of a section necessarily imports that there should be nothing embraced in that description south of an east and west line through the center of a section, and nothing west of a north and south line through the center of a section. The very terms, N. E. ½, so import.
We are therefore of the opinion that this description, N. E. ½ of a section, is an absolutely void description, and that for this reason the judgment should be, and it is, hereby reversed, and the cause remanded.
After the delivery of the foregoing opinion counsel .for appellees presented an elaborate suggestion of error.
Anderson, j.,
delivered the following response to the suggestion of error.
The “N. E. ½” of a section is unknown to the popular un*427derstanding as well as the government surveying. It is a void description in either sense. The contention that the “N. E. ½"of a section is all that part inclosed by a line running from the southeast to the northwest corner, thence east to the northeast comer, and south to the southeast corner of the section,, is unsound. If that description would be the “N. E. ½ the question is, Northeast from where ? How can a piece of land be said to be northeast, unless it lies north of an east and west line, and east of a north and south intersecting line? In describing land, either in the popular sense, or according to surveying terms, the viewpoint or basis for directions is the From the center, the N. E. ¼ of a section is all the land center of the section, or lesser subdivision, sought to be divided, north of an east and west line, and east of a north and south line, through the center of a section. Viewing the N. E. ¼ from a standpoint of the center of a section, it is in fact northeast, and the N. W. ¼ is northwest, the S. W. ¼ southwest, and the S. E. ¼ southeast.
From what point of the triangle formed by dividing the-section from the southeast to northwest comers, as contended by counsel, would the half section, which it is claimed would be the “N. E. ½ in fact, be northeast of? We say there-is no point; neither is there any line or lines from which it would be north and east, or northeast. Standing in the center of a section thus divided, the half section in question would lie east, north, northeast, northwest, and southeast. Some of the land would be in the northwest part of the section, some-in the northeast part, and some in the southeast part. If a person should begin at the southeast comer of a section so laid off, and walk entirely around it, there would be no possible point along the lines from which the half section would be northeast, or from which lines could be run inclosing it all to the north and the east.
The suggestion of error is overruled.